Citation Nr: 0814867	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had over 21 years active duty service ending in 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2002.  A statement of the case was issued in December 
2002, and a substantive appeal was received in January 2003.  
The veteran testified at a personal hearing at the RO in 
January 2004.  A transcript is of record.    

Although the veteran also appealed the issue of service 
connection for left knee disability, this benefit was granted 
by rating decision in March 2006 and is therefore no longer 
in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed right knee disability as 
a result of his duties during service, to include climbind 
telephone poles with occasional falls from the poles.  The 
Board also notes that service connection has been established 
for left knee disability, thus reasonably raising the 
prospect of service connection for right knee disability on a 
secondary basis, including by aggravation.  Under these 
particular circumstances, the Board believes that VA's duty 
to assist the veteran required medical examination and an 
etiology opinion.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed right knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  The 
examiner should clearly report whether or 
not there is current chronic right knee 
disability.  If so, the examiner should 
respond the following:

     a) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current right knee disability is 
causally related to the veteran's active 
duty service?

     b) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current right knee disability is 
proximately due to the service -connected 
left knee disability?

     c) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current right knee disability has 
been aggravated by the service -connected 
left knee disability?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for right knee disability, 
including on a secondary basis.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


